DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to applicant’s response submitted February 21, 2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment had been received from the applicant’s representative, Raffi Gostanian, on May 11, 2022.
The application has been amended as follows: 

Claim 1.	(Currently amended) A blockchain processing method, comprising:
storing, via a software program on a blockchain peer from among a plurality of blockchain peers which manage a blockchain, a dynamic participation policy which identifies a set of chaincodes of the blockchain which are enabled for access by a user; 
identifying a blockchain transaction of the user executed via a chaincode from among the set of chaincodes that is stored on the blockchain and that is not timely completed by the user; 
automatically disabling access to the chaincode via the blockchain peer from among the set of chaincodes by modifying, via the software program, dynamic participation 
modifying a plurality of dynamic participation policies on the plurality of blockchain peers to include a replication of the modification to the dynamic participation dynamic participation 
receiving a new blockchain transaction from a user device associated with the user; 
determining, via the software program, that the new blockchain transaction includes a request to access the chaincode; and
in response to the determination, preventing the user device from accessing the chaincode based on the modified dynamic participation 

Claim 10. (Currently amended) A blockchain computing system, comprising:
a network interface configured to receive blockchain transactions from a user device that is associated with a user; and
a processor configured to 
store, via a software program of a blockchain computing peer from among a plurality of blockchain peers which manage a blockchain, a dynamic participation policy which identifies a set of chaincodes of a blockchain which are enabled for access by the user; 
identify a blockchain transaction of the user executed via a chaincode from among the set of chaincodes that is stored on the blockchain and that is not timely completed by the user; 
 automatically disable access to the chaincode via the blockchain peer from among the set of chaincodes by modifying, via the software program, dynamic participation 
determine, via the software program, that a new blockchain transaction includes a request to access the chaincode; and  
in response to the determination, prevent the user device from accessing the chaincode based on the modified dynamic participation 

Claim 19. (Currently amended) A non-transitory computer readable medium having stored therein program instructions that when executed cause a computer to perform a blockchain processing method comprising:
storing, via a software program on a blockchain peer from among a plurality of blockchain peers which manage a blockchain, a dynamic participation policy which identifies a set of chaincodes of the blockchain which are allowed to be accessed by a user; 
identifying a blockchain transaction executed via a chaincode from among the set of chaincodes that is stored on the blockchain and that is not timely completed by the user;
automatically disabling access to the chaincode via the blockchain peer from among the set of chaincodes by modifying, via the software program, dynamic participation 
modifying a plurality of dynamic participation policies dynamic participation dynamic participation 
receiving a new blockchain transaction from a user device that is associated with the user; 
determining, via the software program, that the new blockchain transaction includes a request to access the chaincode; and
in response to the determination, preventing the user device from accessing the chaincode and transmitting a denial message from the blockchain peer to the user that submitted the blockchain request.


Reasons for Allowance
Claims 1-3, 6-7, 9-12, 15-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, ... the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
Claim 1 describes a blockchain processing method. The claim recites “A blockchain processing method, comprising: storing, via a software program on a blockchain peer from among a plurality of blockchain peers which manage a blockchain, a dynamic participation policy which identifies a set of chaincodes of the blockchain which are enabled for access by a user; identifying a blockchain transaction of the user executed via a chaincode from among the set of chaincodes that is stored on the blockchain and that is not timely completed by the user; automatically disabling access to the chaincode via the blockchain peer from among the set of chaincodes by modifying, via the software program, the dynamic participation policy on the blockchain peer to indicate that access to the chaincode is not allowed to be accessed by the user based on the identified blockchain transaction on the blockchain that is not timely completed by the user; modifying a plurality of dynamic participation policies on the plurality of blockchain peers to include a replication of the modification to the dynamic participation policy of the user, respectively, in response to the modification of the dynamic participation policy; receiving a new blockchain transaction from a user device associated with the user; determining, via the software program, that the new blockchain transaction includes a request to access the chaincode; and in response to the determination, preventing the user device from accessing the chaincode based on the modified dynamic participation policy and transmitting a denial message from the blockchain peer to the user that submitted the new blockchain transaction.”
Managing blockchain transactions within a blockchain network is well known in the art before the effective filing date of the application as evidenced by the multiple cited references in the current prosecution. Managing of blockchain transactional policy is also well known. 
US Patent Application Publication No. 2020/0067697 (“Puddu”) discloses the method for operating a blockchain. Puddu teaches storing identifiers of a set of chaincodes of a blockchain which are allowed to be accessed by a user via a blockchain software application, modifying the set of chaincodes of the blockchain which are allowed to be accessed by the user based on transactional behavior of the user stored on the blockchain, dynamically determining whether to allow access to chaincode corresponding to the blockchain request based on the stored and modified set of chaincodes which are allowed to be accessed by the user via a participation program running on a blockchain peer, and executing, by the blockchain peer, the chaincode based on the request and storing information about the executed chaincode via a block within a hash-linked chain of blocks.
US Patent Application Publication No. 2017/0132626 (“Kennedy”) discloses the method and system for processing of a blockchain transaction in a transaction processing network. Kennedy teaches receiving a blockchain request from a user device associated with the user. 
US Patent Application Publication No. 2020/0111092 (“Wood”) discloses the financial derivative smart contract execution platform, system and method. Wood teaches forwarding the blockchain request from the participation program to the chaincode. 
The cited references, alone or in combination, do not teach the specific combinations of the consensus verifications of the blockchain transactions as recited in the claims.
The other independent claims 10 and 19 are significantly similar to claim 1. As such, claims 10 and 19 are also allowed. The dependent claims are also allowed for the reasons described above.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685